Citation Nr: 9919582	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-20 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to exposure to Agent Orange.

2.  Entitlement to service connection for numbness of the 
upper and lower extremities due to Agent Orange exposure.

3.  Entitlement to service connection for coronary artery 
disease secondary to service-connected undifferentiated 
somatoform disorder with depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, among other things, denied the 
three claims for service connection listed above.  The 
veteran filed a timely appeal to these adverse 
determinations.

The Board notes that although the veteran had requested, and 
was scheduled for, a Travel Board Hearing, said request was 
withdrawn pursuant to a January 1999 VA Form 21-4138, 
Statement in Support of Claim.  See 38 C.F.R. § 19.75 (1998).  
The veteran's claim is now properly before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence which 
indicates that he currently suffers from prostate cancer.

2.  The veteran has not submitted competent evidence which 
indicates that he currently suffers from a disorder 
characterized by numbness of the upper and lower extremities.

3.  The veteran has not submitted competent evidence which 
indicates that his current heart disorder is etiologically 
related to a service-connected disability, to include 
undifferentiated somatoform disorder with depression.
CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for prostate 
cancer due to exposure to Agent Orange is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for numbness 
of the upper and lower extremities due to Agent Orange 
exposure is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim for service connection for coronary 
artery disease secondary to service-connected 
undifferentiated somatoform disorder with depression is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Agent Orange Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 

Furthermore, under the provisions of 38 C.F.R. § 3.309(e) 
(1998), if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the diseases set 
forth in 38 C.F.R. § 3.309(e) shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  Further, according to 38 C.F.R. 
§ 3.307(a)(6)(iii), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  Id.

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A.  Prostate Cancer

A thorough review of all the medical evidence of record in 
this claim, including the veteran's service medical records 
and post-service VA and private medical records, fails to 
indicate that the veteran has ever been diagnosed with a 
prostate disorder, including prostate cancer.  On the 
contrary, the only mention of the veteran's prostate in these 
reports is a finding at the time of a September 1969 VA 
examination that "[t]he prostate gland appears to be normal 
in size and consistency."  As a well-grounded claim requires 
medical evidence of a current disability, the veteran's claim 
for service connection for prostate cancer due to Agent 
Orange exposure must be denied as not well grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

B.  Numbness of the Upper and Lower Extremities

Similarly, a thorough review of all the medical evidence of 
record in this claim, including the veteran's service medical 
records and post-service VA and private medical records, 
fails to indicate that the veteran has ever been diagnosed 
with a disorder involving numbness of the extremities, such 
as peripheral neuropathy.  However, the Board does note that 
the veteran complained of numbness in the lower extremities 
on two occasions.  

The first such complaint is found in a special psychiatric 
examination conducted as part of a VA examination in 
September 1969.  At that time, the veteran complained of 
"numbness and tingling in both lower extremities - all the 
way down to the feet," which he attributed to a spinal 
anesthetic administered by injection in July 1968 at the time 
of a left inguinal hernia operation.  No findings relating to 
neuropathy were recorded at the time of the September 1969 
examination, and the examiner diagnosed a psychophysiologic 
musculoskeletal reaction. 

The second instance of complaints of numbness occurred at the 
time of a March 1995 VA examination.  At that time, he stated 
that his left leg became numb immediately following the 
administration of the spinal anesthetic in 1968.  Although 
his current complaints consisted primarily of low back pain, 
he did stated that he had numbness "at times."  On 
examination, the veteran reported decreased sensation of the 
entire left lower extremity.  No relevant diagnosis was 
rendered.

The Board thus finds that the veteran's claims file contains 
no evidence that the veteran has ever been diagnosed with a 
neurological disorder of the extremities.  As a well-grounded 
claim requires medical evidence of a current disability, the 
veteran's claim for service connection for numbness of the 
upper and lower extremities due to Agent Orange exposure must 
be denied as not well grounded.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

II.  Service Connection for Coronary Artery Disease

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular injury or disease 
resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet.App. 
429, 448 (1995) (en banc).

However, a claim for secondary service connection, like all 
claims, must be well grounded.  Reiber v. Brown, 7 Vet. App. 
513, 516 (1995).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

The only medical evidence of cardiovascular problems in the 
veteran's claims file is found in emergency room reports, 
examinations reports, and a discharge summary dated in 
October 1996 from Freeman Hospitals & Health System, a 
private health care facility.  At that time, the veteran was 
admitted to the emergency room with complaints of anterior 
chest pain of several hours duration.  Several procedures 
were performed at that time, including emergency left heart 
catheterization, right heart catheterization, and a coronary 
angioplasty.  Diagnoses rendered following these procedures 
included acute myocardial infarction, possible congestive 
heart failure, and non-sustained tachycardia.  However, a 
radiology report found "no evidence of active 
cardiopulmonary disease."  No statement regarding the 
etiology of the veteran's cardiac problems was provided.

The Board observes that in his original claim for service 
connection for a heart condition, received by VA in October 
1996, the veteran stated his contention that "the stress on 
my heart caused by my nervous condition as well as the 
medications contributed to my recent heart attack."  In 
support of this contention, the veteran submitted numerous 
articles, excerpts from medical texts, and encyclopedia 
entries which address the issue of the relationship between 
stress and depression and physiological problems, including 
coronary artery disease and heart attacks.

While the medical literature excerpts submitted by the 
veteran do pertain to the medical issues at hand, they are 
very general in nature and do not address the specific facts 
of the veteran's claim before the Board.  Furthermore, the 
Board notes that while this literature does discuss a 
positive relationship between stress and cardiac problems, it 
also discusses numerous other causes of cardiovascular 
disease, including obesity, hypertension, high cholesterol, 
smoking, alcohol consumption, and lack of exercise, among 
others.  As this generic medical journal or treatise evidence 
does not specifically opine as to the relationship between 
the veteran's cardiovascular disorder and his service-
connected disability, it is insuffient to establish the 
element of medical nexus evidence.  See Sacks v. West, 
11 Vet. App. 314 (1998).

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his particular current cardiovascular problems are related to 
his service-connected undifferentiated somatoform disorder 
with depression.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation of his heart disorder.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet.App. 379, 
384 (1995), citing Grottveit, in which the Court held that an 
appellant does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the appellant presents 
only lay testimony by persons not competent to offer medical 
opinions.  Thus, the Board finds that the veteran's 
contention that his current cardiovascular problems are a 
result of the stress and depression caused by his service-
connected somatoform disorder cannot be accepted as competent 
evidence.

III.  Conclusion

Therefore, given the lack of competent evidence that his 
claims are plausible, the Board determines that the veteran 
has not met his initial burden of submitting evidence 
sufficient to establish that his claims for service 
connection are well grounded, and the claims must be denied 
on that basis.  As the duty to assist is not triggered here 
by the submission of well-grounded claims, the Board finds 
that VA has no obligation to further develop the veteran's 
claims.  See Epps, 126 F.3d at 1464; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

In reaching these determinations the Board notes that it has 
not been made aware of any outstanding evidence which could 
serve to well ground his claims for service connection for 
prostate cancer and numbness of the upper and lower 
extremities, both as due to Agent Orange exposure, and for 
service connection for coronary artery disease secondary to 
service-connected undifferentiated somatoform disorder with 
depression.  Accordingly, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for these benefits.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).



ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for prostate cancer due to Agent Orange 
exposure is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for numbness of the upper and lower 
extremities due to Agent Orange exposure is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for coronary artery disease secondary to 
service-connected undifferentiated somatoform disorder with 
depression is denied.




		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals



 

